                             United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


WORLDVENTURES MARKETING,                           §
LLC,                                               §
                                                   §
                Plaintiff,                         §
                                                   §   CIVIL ACTION NO. 4:18-CV-498 (LEAD)
v.                                                 §   JUDGE MAZZANT/JUDGE JOHNSON
                                                   §
CARLOS ROGERS,                                     §
                                                   §
                Defendant.                         §
                                                   §
                                                   §
                                                   §
CARLOS ROGERS,                                     §
                                                   §
                Plaintiff,                         §   CIVIL ACTION NO. 4:18-CV-00522
                                                   §   JUDGE MAZZANT/JUDGE JOHNSON
v.                                                 §
                                                   §
WORLDVENTURES MARKETING,                           §
LLC and WORLDVENTURES                              §
HOLDINGS,                                          §
                                                   §
                Defendants.                        §

          MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE

       Came on for consideration the report of the United States Magistrate Judge in this

consolidated action, this matter having been heretofore referred to the United States Magistrate

Judge pursuant to 28 U.S.C. § 636. On December 10, 2018, the report of the Magistrate Judge

was entered (see Dkt. #73) containing proposed findings of fact and recommendations that

Plaintiff/Defendant WorldVentures Marketing, LLC’s (“WorldVentures”) Motions to Compel

Arbitration and Stay Proceedings (collectively, the “Motions”) (Dkts. #54; #65) be granted and

this action be stayed pending resolution of the arbitration proceeding, except that this Court shall
maintain jurisdiction of the Preliminary Injunction Order (see Dkts. #47; #79). Defendant/Plaintiff

Carlos Rogers (“Rogers”)1 filed objections to the report (Dkt. #74). The Court has made a de novo

review of the objections (the “Objections”) raised by Rogers and is of the opinion that the findings

and conclusions of the Magistrate Judge are correct and the Objections are without merit as to the

ultimate findings of the Magistrate Judge.

        In conjunction with his role as a WorldVentures Representative, Rogers entered into

various agreements with WorldVentures, including the WorldVentures Representative Agreement

(Dkts. #1-1; #20-8) and Policies and Procedures (Dkts. #1-2; #20-16) (collectively, the

“Agreements”). WorldVentures moved to compel Rogers to submit any claims or dispute between

WorldVentures and Rogers to binding arbitration pursuant to both Agreements. See Dkts #47; #79.

The arbitration provision, set forth in Paragraph 12 of the Representative Agreement, reads in

pertinent part:

        All disputes and claims relating to WorldVentures, the Agreement, or
        WorldVentures products and services, the rights and obligations of an independent
        Representative and WorldVentures, or any other claims or causes of action relating
        to the performance of either an independent Representative or WorldVentures
        under the Agreement shall be settled totally and finally by arbitration in Dallas,
        Texas, or such other location as WorldVentures prescribes, in accordance with the
        Federal Arbitration Act and the Commercial Arbitration Rules of the American
        Arbitration Association, except that all parties shall be entitled to discovery rights
        allowed under the Federal Rules of Civil Procedure. All issues related to arbitration
        shall be governed by the Federal Arbitration Act.

See Dkt. 1-1, Representative Agreement at § 12. Section 9.4 of the Policies and Procedures

contains a nearly identical provision (collectively, the “Arbitration Provision”). See Dkt. 1-2.


1
  The proceedings in WorldVentures Marketing, LLC v. Rogers, Case No. 4:18-cv-498-ALM-KPJ, and Rogers v.
WorldVentures Marketing, LLC, et al., Case No. 4:18-cv-522-ALM-KPJ, were consolidated on October 23, 2018,
with Case No. 4:18-cv-498, designated as the lead case. See Dkt. #64. WorldVentures is Plaintiff in Case No. 4:18-
cv-498, and Defendant in Case No. 4:18-cv-522, while Rogers is Defendant in Case No. 4:18-cv-498, and Plaintiff in
Case No. 4:18-cv-522. Both Motions were filed on September 26, 2018, prior to consolidation. As the Magistrate
Judge explained (see Dkt. #73), the Motions (Dkts. #54 and #65) are substantively identical, with substantively
identical responses by Rogers (Dkts. #62; #66), and a single reply by WorldVentures (Dkt. #67). Accordingly, the
Magistrate Judge’s findings and conclusions apply to both Motions.

                                                        2
       The Magistrate Judge found that WorldVentures provided sufficient evidence to establish

that a contract, including an arbitration agreement, exists between the parties, and Rogers provided

no convincing evidence to the contrary. See Dkt. #73 at 9. The Magistrate Judge also found that

because the Arbitration Provision is explicitly subject to a survival clause, the parties’ agreement

to arbitrate is more than “plausible,” and arbitration should be compelled. Id. at 9. Rogers’

Objections involve challenges to the validity of his Agreements with WorldVentures—challenges

Rogers has attempted to assert throughout these proceedings, and which the Magistrate Judge has

addressed extensively. See, e.g., Dkt. #47 at 9 (“Rogers admitted he was bound by terms of the

Agreements and that he took steps to enforce the Agreements against other WorldVentures

Representatives during his time at WorldVentures.”).

       Rogers also takes issue with the Magistrate Judge’s finding that Rogers did not contest that

he is bound by the August 2017 Representative Agreement (see Dkt. #74 at 3), arguing that he

consented to some, but not all, of the terms of the Agreements at issue. Id. A contracting party

“has the responsibility to read an electronically-presented contract, and cannot complain if they do

not do so.” Bongalis-Royer v. RJ Worldwide LLC, 2015 WL 12778846, at *6 (E.D. Tex. 2015)

(“[W]here the ability to create a [multilevel marketing independent contractor relationship] is

contingent on manifesting assent to the Policies & Procedures/Terms & Conditions, and those

provisions are readily available and easily accessible by a clearly indicated hyperlink adjacent to

the box where a user is requested to manifest assent to linked provisions, a user is capable of

manifesting assent to the provisions by using the click-through process regardless of whether the

user scrolls through the provisions or actually clicks the hyperlink.”). Here, the Magistrate Judge

found that the terms and conditions of the “clickwrap agreement” (i.e., the Representative

Agreement and the Policies and Procedures) were available for review on Rogers’ computer, as



                                                 3
    part of the enrollment process, as well as on WorldVentures’ public websites. See Dkt. #73 at 7

    (citing Dkt. #2-1 at ¶ 15).

           Based on the foregoing, Roger’s arguments attacking the validity of the Agreements (or

    alternatively, choosing to be bound by the provisions he likes and disregarding those he does not)

    are unavailing, and the Court finds that Rogers is bound by the Agreements, including the

    Arbitration Provision. Accordingly, the Court hereby adopts the findings and conclusions of the

    Magistrate Judge as the findings and conclusions of the Court.

.          IT IS THEREFORE ORDERED that both Motions to Compel Arbitration and Stay

    Proceedings (Dkts. #54; #65) are GRANTED, and this consolidated action is STAYED pending

    resolution of the arbitration proceeding, except that this Court shall maintain jurisdiction of the

    Preliminary Injunction currently in effect (see Dkt. #79).
         SIGNED this 5th day of February, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                     4
